                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

                                             )
 IN RE:                                      )       CHAPTER 11
                                             )
             DAWN ELLEN SHRUM,               )       CASE NO. 17-06895
                                             )
                 DEBTOR.                     )       JUDGE HARRISON
                                             )

               DEBTOR’S SECOND AMENDED PLAN OF REORGANIZATION


        Dawn Ellen Shrum, Debtor-in-Possession in the above-captioned case, proposes the
 following Second Amended Plan of Reorganization (the “Plan”) pursuant to 11 U.S.C. §§ 1121
 and 1123.

         A disclosure statement providing more detailed information regarding this Plan and the
 rights of creditors has been previously circulated. Your rights may be affected. You should
 read these papers carefully and discuss them with your attorney, if you have one. (If you do
 not have an attorney, you may wish to consult one).

 I.      DEFINITIONS - Unless the context requires otherwise, the following terms shall have
 the following meanings when used in capitalized form herein and the definitions and rules of
 construction set forth in 11 U.S.C. §§ 101 and 102 shall apply when terms defined or construed
 in the Code are used in this Plan:

        A.       “ADMINISTRATIVE CLAIM” means a claim entitled to priority under 11 U.S.C.
 § 507(a)(1), including a claim allowed under 11 U.S.C. § 503(b).

        B.       “ADMINISTRATIVE CLAIMS BAR DATE” means the date set forth in the
 Confirmation Order by which date each holder of an Administrative Claim, other than the United
 States Trustee or any professional employed by the Debtor pursuant to order of the Bankruptcy
 Court, must file an application for allowance of such claim.

       C.      “BANKRUPTCY CODE” means title 11 of the United States Code (11 U.S.C. §§
 101-1532), and any amendments thereto, in effect or retroactively effective on the Petition Date.

       D.       “BANKRUPTCY COURT” means the United States Bankruptcy Court for the
 Middle District of Tennessee, Nashville Division.

        E.    “BANKRUPTCY RULES” means the Federal Rules of Bankruptcy Procedure,
 and any amendments thereto, in effect or retroactively effective on the Petition Date.




 1370550.1                                       1
Case 3:17-bk-06895      Doc 129     Filed 01/03/19 Entered 01/03/19 12:14:07           Desc Main
                                   Document     Page 1 of 11
       F.     “CASE” means Case No. 17-06895 styled as In re Dawn Ellen Shrum, filed in the
 Bankruptcy Court.

        G.       “CONFIRMATION ORDER” means the order of the Bankruptcy Court
 confirming the Plan pursuant to 11 U.S.C. § 1129.

             H.   “CONFIRMATION HEARING” means the final hearing on confirmation of the
 Plan.

        I.     “CONVERSION SCHEDULES” means the schedules filed by the Debtor after the
 Conversion Date, as amended from time to time, which were prepared and distributed in
 accordance with the Bankruptcy Code.

         J.     “CONVERSION DATE” means May 18, 2018, the date of entry of the order
 converting the Case from a case under chapter 13 of the Bankruptcy Code to a case under chapter
 11 of the Bankruptcy Code.

             K.   “DEBTOR” means Dawn Ellen Shrum.

        L.      “DISCLOSURE STATEMENT” means the Disclosure Statement in Support of
 Debtor’s Plan of Reorganization dated June 1, 2018, as amended, supplemented, or modified from
 time to time, describing the Plan, which was prepared and distributed in accordance with the
 Bankruptcy Code.

        M.      “DISPUTED CLAIM” means any claim to which the Debtor has filed an objection
 on or before 30 days after the Effective Date: (i) for which a proof of claim has been filed or (ii)
 which was listed as disputed, unliquidated, or contingent in the Debtor’s Conversion Schedules.

         N.     “DISPUTED CLAIMS RESERVE” means the reserve held by the Debtor with
 respect to Disputed Claims.

         O.      “EFFECTIVE DATE” means the 14th day following entry by the Bankruptcy
 Court of the Confirmation Order, unless such order is stayed pending appeal prior to the 14th day.
 If the Confirmation Order is stayed pending appeal, the Effective Date of the Plan shall be the 14th
 day after any such stay is either dissolved, vacated, or otherwise expires.

        P.       “ESTATE” means the bankruptcy estate of the Debtor and all assets and liabilities
 of such estate.

        Q.      “FIRST DISTRIBUTION DATE” means the 10th day of the first full month
 following the Effective Date.

          R.      “GENERAL UNSECURED CLAIM” means any allowed claim against the Debtor
 that is not a Claim within Classes 1, 2, or 3A and is not an Administrative Claim or a Priority Tax
 Claim.

        S.     “HOLDER” means a Person who has filed a proof of claim in the Case that is not
 a Disputed Claim or a Person who has not filed a timely proof of claim but was listed in the


 1370550.1                                        2
Case 3:17-bk-06895       Doc 129     Filed 01/03/19 Entered 01/03/19 12:14:07             Desc Main
                                    Document     Page 2 of 11
 Debtor’s Conversion Schedules as holding a claim that is liquidated, non-contingent, and
 undisputed.

       T.      “400 WHISTLER” means the real property located at 400 Whistler Cove, Franklin,
 Tennessee 37067.

         U.       “INSIDER” means a relative of the Debtor or a corporation of which the Debtor is
 a director, officer, or controlling person.

             V.    “IRS” means the Internal Revenue Service.

             W.    “Mr. Shrum” means Mr. Barry Shrum, the husband of the Debtor.

        X.     “OTHER PRIORITY CLAIM (NON-TAX)” means any claim entitled to priority
 under 11 U.S.C. § 507(a), other than a Priority Tax Claim or an Administrative Claim.

             Y.    “PETITION DATE” means October 11, 2017.

        Z.      “PLAN” means the Debtor’s Plan of Reorganization dated June 1, 2018, in its
 present form, or as it may be amended, modified or supplemented.

        AA.      “PRIORITY TAX CLAIM” means an allowed claim of a governmental unit of the
 kind specified in 11 U.S.C. § 507(a)(8).

         BB.    “SECURED CLAIM” means a creditor’s claim secured by a valid, enforceable,
 perfected, unavoidable security interest in the Debtor’s property.

        CC.    “STUDENT LOAN CLAIM” means the claim of Navient Solutions, LLC, Proof
 of Claim No. 12-1.

             DD.   “TAX CODE” means the Internal Revenue Code of 1986, as amended.

         EE.    “UNDELIVERABLE DISTRIBUTIONS” means distributions to creditors that are
 returned undeliverable from the address set forth in such creditor’s proof of claim or, if such
 creditor has notified the Debtor in writing of a new address for such creditor, from such new
 address.

 II.         UNCLASSIFIED CLAIMS

         A.      Administrative Claims - Subject to the provisions of 11 U.S.C. §§ 330 and 331,
 each holder of an Administrative Claim that has been allowed by the Court prior to the
 confirmation of the Plan will be paid the allowed amount of its claim in full on the Effective Date
 of the Plan or as otherwise agreed to by the parties. Any Administrative Claim allowed after the
 confirmation of the Plan shall be paid in full upon the later of: (i) the Effective Date of the Plan,
 (ii) 30 days after allowance by the Court, or (iii) as otherwise agreed to by the parties. Any
 Administrative Claim, other than claims allowed under 11 U.S.C. § 330 or 28 U.S.C. § 1930, for
 which a motion to approve such claim is not filed by the Administrative Claims Bar Date, shall be




 1370550.1                                        3
Case 3:17-bk-06895         Doc 129    Filed 01/03/19 Entered 01/03/19 12:14:07             Desc Main
                                     Document     Page 3 of 11
 disallowed. In no event shall the Debtor be required to pay an Administrative Claim not allowed
 by the Bankruptcy Court.


          B.       Priority Tax Claims - All Priority Tax Claims for tax years 2014, 2015, and 2016,
 owing to the IRS, will be paid in full over 48 months with interest accruing at 3%. The estimated
 total of all Priority Tax Claims to be paid under the Plan is $25,181.11.


 III.        CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY
             INTERESTS

             Summary

    Class                           Description                        Status             Voting
  Class 1            Bank of New York Mellon fka the Bank           Impaired          Entitled to
                     of New York, as Trustee for the                                  vote
                     Certificate Holders of Thecwalt, Inc.,
                     Alternative Loan Trust 2006-OC10,
                     Mortgage Pass-Through, Series 2006-
                     OC10’s (“BONY”) Secured Claim
  Class 2            Other Priority Claims (Non-Tax)                Unimpaired        Not entitled to
                                                                                      vote
  Class 3A           Navient Solutions, LLC’s Student Loan          Impaired          Entitled to
                     Claim                                                            vote
  Class 3B           General Unsecured Claims                       Impaired          Entitled to
                                                                                      vote


             A.      Class 1 – BONY’s Secured Claim

                    1.          Classification: Class 1 consists of the allowed claim of BONY on 400
             Whistler.

                     2.         Treatment: The holder of the Class 1 Claim shall retain its lien on 400
             Whistler to the extent it holds a secured claim. The Class 1 Claim shall be allowed as a
             secured non-recourse claim, in the principal amount of $435,000.00, less any adequate
             protection payments made during the Case, with interest accruing at 5%, amortized over
             480 months from the first payment of the Debtor under the Plan, maturing on August 1,
             2036. For the avoidance of doubt, any claim of BONY in excess of $435,000.00 is
             disallowed pursuant to the discharge obtained by the Debtor in Case No. 09-06329, [Dkt
             Entry No. 168]. All other terms of the Promissory Note and Deed of Trust that are not
             modified by this treatment remain in full force and effect, including the requirement to pay
             escrow funds as part of monthly payments. Payments to the holder of the Class 1 Claim
             shall commence on the first day of the first month following the Effective Date of the Plan.


 1370550.1                                            4
Case 3:17-bk-06895           Doc 129     Filed 01/03/19 Entered 01/03/19 12:14:07             Desc Main
                                        Document     Page 4 of 11
                     3.          Voting: Class 1 is impaired and the holder of the Class 1 Claim is
             entitled to vote to accept or reject the Plan.

             B.        Class 2 – Other Priority Claims (Non-Tax)

                     1.        Classification: Class 2 consists of any allowed claims entitled to
             priority under 11 U.S.C. § 507(a), other than priority tax claims. There are currently no
             Class 2 Claims.

                    2.          Treatment: The Holders of the Class 2 Claim shall be paid in full in
             equal monthly installments over 24 months from the Effective Date with interest at the
             annual rate of 3%.

                     3.          Voting: Class 2 is impaired and the holder(s) of Class 2 Claim(s) is/are
             entitled to vote to accept or reject the Plan.

             C.        Class 3A – Navient Solutions, LLC

                   1.            Classification: Class 3A consists of Navient Solutions, LLC’s Student
             Loan Claim.

                     2.       Treatment: The holder of Class 3A Claim shall be paid in full in equal
             monthly installments over 75 months from the Effective Date with interest at the annual
             rate of 4%.

                     3.          Voting: Class 3A is impaired and the holder of the Class 3A Claim is
             entitled to vote to accept or reject the Plan.

             D.        Class 3B – General Unsecured Claims

                             Classification: Class 3B consists of the holders of General Unsecured
             Claims.

                            Treatment: The holders of Class 3B Claims shall have the option to elect
             to be paid their pro-rata distribution of either: (i) $2,899.25 on the Effective Date or (ii)
             $5,798.51 to be paid quarterly for 60 months.

                             Voting: Class 3B is impaired and the holders of the Class 3B Claims are
             entitled to vote to accept or reject the Plan.

 IV.      MEANS FOR IMPLEMENTATION OF THE PLAN - The Debtor is an adjunct
 professor at Belmont University. Mr. Shrum, is also an adjunct professor at Belmont University
 and he operates a law practice, Shrum and Associates. In addition to the Debtor’s contribution, it
 is anticipated that Mr. Shrum will provide funds for paying the payments under the Plan.




 1370550.1                                             5
Case 3:17-bk-06895             Doc 129    Filed 01/03/19 Entered 01/03/19 12:14:07             Desc Main
                                         Document     Page 5 of 11
 V.          UNEXPIRED LEASES AND EXECUTORY CONTRACTS

        A.           Assumption and Assignment of Unexpired Leases and Executory Contracts Not
 Rejected

                            The Plan constitutes a motion pursuant to 11 U.S.C. § 365(a) to assume,
             upon the occurrence of the Effective Date, each and every lease and executory contract to
             which the Debtor is a party, which was not assigned prior to the Petition Date and that has
             not already been assumed or rejected during the pendency of the Case.

                             Any creditor having a cure claim resulting from the assumption of a contract
             or lease (a “Cure Claim”) by this provision shall have 30 days from the Effective Date to
             file a proof of claim based on its Cure Claim. If the proof of claim for the Cure Claim is
             not filed by that date, such creditor shall be forever barred from receiving distributions on
             account to its Cure Claim.

 VI.         DISTRIBUTIONS

         A.      Timing of Distributions - The Debtor shall make an initial distribution on the
 Effective Date of the Plan in payment of those classes of creditors entitled to cash payment on the
 Effective Date. The Debtor shall make interim distributions in accordance with the treatment
 specified for each class.

        B.       Distribution Dates - Unless otherwise specifically provided with respect to
 treatment of a class of claims, the following will govern payment of claims:

                     1.        Monthly payments shall be made on or before the 10th day of the first
             full month following the Effective Date and shall continue on the 10th day of each month
             thereafter.

                    2.         Quarterly payments shall be made on or before the 10th day of the fourth
             full month following the Effective Date and shall continue on the 10th day of every third
             month thereafter.

                     3.         Semiannual payments shall be made on or before the 10th day of the
             sixth full month following the Effective Date and shall continue on the 10th day of each
             sixth month thereafter.

                     4.         Annual payments shall be made on or before the 10th day of the
             anniversary of the Effective Date and shall continue on the 10th day of each twelfth month
             thereafter.

                    5.        Payment shall be effective upon placing a bank draft for the amount of
             such payment payable to the creditor in U.S. funds in the U.S. Mail, postage prepaid.

             C.      Delivery of Distributions




 1370550.1                                             6
Case 3:17-bk-06895            Doc 129    Filed 01/03/19 Entered 01/03/19 12:14:07              Desc Main
                                        Document     Page 6 of 11
                             Distributions to Holders of allowed claims shall be made by U.S. Mail,
             postage pre-paid, sent to the address of the Holder of such claim as indicated on the proof
             of claim filed by the Holder or, if no proof of claim has been filed, then to the address listed
             in the matrix filed by the Debtor. If any distribution to a Holder of an allowed claim is an
             Undeliverable Distribution, all further distributions to such Holder shall be retained by the
             Debtor unless or until the Debtor is notified in writing of such Holder’s then-current
             address.

                             Undeliverable Distributions held by the Debtor pursuant to this provision
             shall not be entitled to interest, dividends, or accruals of any kind.

                             Any Holder of a claim whose distributions are held as an Undeliverable
             Distribution and who fails to provide a demand in writing to the Debtor for turnover of
             such held funds within 12 months of the date on which the first of such held funds was to
             be distributed to such creditor, shall be deemed to have waived any and all claims to such
             distributions so held and shall be permanently enjoined from seeking collection of such
             amounts or any future amounts on account of its allowed claim from the Debtor. The
             Debtor shall have no obligation to make any attempt to locate any Holder of an allowed
             claim.

             D.      Disputed Claims Reserve

                            In the event that that the Debtor objects to a claim, any distributions that
             would be payable to the holder of such claim, if such claim were allowed, will be held in a
             Disputed Claims Reserve pending a determination by the Court as to the allowed amount
             of the Disputed Claim.

                            In the event that a Disputed Claim is ultimately allowed in whole or in part,
             the Debtor will distribute to the Holder of such claim a payment equal to the sum of all
             payments that would have been made to such Holder as of the date the claim was allowed
             with actual interest accrued, if any, on said amounts. Thereafter, the Holder will receive
             regular pro rata payments on each successive distribution date as provided in Section VI.B.
             of this Plan.

 VII.        RETENTION OF JURISDICTION AND PRESERVATION OF CAUSES OF
             ACTION

        A.       Retention of Jurisdiction - Notwithstanding the entry of the Confirmation Order
 and the occurrence of the Effective Date, the Bankruptcy Court shall retain such jurisdiction over
 the Case after the Effective Date as is legally permissible, including jurisdiction to:

                             Allow, disallow, determine, liquidate, classify, estimate, or establish the
             priority, secured or unsecured status of any claim or equity interest, including the resolution
             of any request for payment of any Administrative Claim and the resolution of any and all
             objections to the allowance or priority of claims, including subordination of claims;

                            Adjudicate any claims by the Debtor against third-parties, and claims
             against insurance policies and for return of premiums;


 1370550.1                                              7
Case 3:17-bk-06895            Doc 129     Filed 01/03/19 Entered 01/03/19 12:14:07               Desc Main
                                         Document     Page 7 of 11
                          Grant or deny applications for allowance of compensation or
             reimbursement of expenses authorized pursuant to the Bankruptcy Code or the Plan;

                           Enter such orders necessary to carry out the provisions of the Plan;

                           Resolve any disputes as to the distributions to be made under the Plan;

                            Determine and resolve any other matters that may arise in connection with
             or relate to the Plan, the Disclosure Statement, the Confirmation Order, or any other
             document created in connection with the Plan, the Disclosure Statement, or the
             Confirmation Order, including the modification of the Plan; and

                           Enter a final decree concluding the Case.

         B.       Preservation of Causes of Action - All rights and causes of action existing as of the
 Petition Date and held by the Debtor prior to the entry of the Confirmation Order shall be
 transferred to the reorganized Debtor, as successor in interest. All rights and causes of action that
 accrued after the Petition Date and held by the Debtor prior to confirmation of the Plan shall be
 transferred to the Reorganized Debtor, as successor in interest. The failure to list any specific
 cause of action as being preserved in the Plan shall not be deemed to bar the future prosecution of
 such claims on the basis of judicial estoppel, collateral estoppel, res judicata, waiver, or similar
 legal theory.

 VIII. MISCELLANEOUS PROVISIONS

         A.     Payment of U.S. Trustee Fees – Pursuant to 28 U.S.C. § 1930, the Debtor is
 responsible for the payment of quarterly fees to the United States Trustee as long as the Case
 remains pending. The amount due is based on the amount of disbursements made during a calendar
 quarter. Such quarterly fees continue to accrue until the Case is closed by the entry of a Final
 Decree.

        B.      Filing of Post-Confirmation Quarterly Reports – From the Effective Date of the
 Plan until a final decree is entered closing the Debtor’s case, the Debtor shall file Post-
 Confirmation Quarterly Reports as required by Local Rule 2015-2.(b).

         C.       Final Decree / Closing of Case – The Debtor shall file the Final Bankruptcy
 Accounting and Motion for Final Decree required by Local Rule 3022-1 upon completion of all
 payments due on the first distribution to holders of Class 3A and 3B claims. The distributions to
 holders of Class 3A and 3B together with the fact that no transfer of property or operation of
 business is contemplated by this Plan, means that such distributions constitute substantial
 consummation under 11 U.S.C. § 1101(2). Substantial consummation of the Plan is a sufficient
 basis for a finding that the Debtor’s case is fully administered and can be closed under 11 U.S.C.
 § 305 and Bankruptcy Rule 3022.

         D.      Service of Documents – All notices required under the Plan shall be deemed
 provided on the date that written notice is mailed, postage pre-paid, to the entity entitled to such
 notice, regardless of the date such notice is received. Any pleading, notice or other document



 1370550.1                                           8
Case 3:17-bk-06895           Doc 129    Filed 01/03/19 Entered 01/03/19 12:14:07            Desc Main
                                       Document     Page 8 of 11
 required by the Plan to be served or delivered to the Debtor, unless expressly required to be served
 or delivered by other means, shall be sent by first class mail, postage prepaid to:

                                   Dawn Shrum
                                   400 Whistler Cove
                                   Franklin, Tennessee 37067

                                   With a copy to:

                                   Michael E. Collins
                                   Robert W. Miller
                                   Manier & Herod, PC
                                   1201 Demonbreun Street, Suite 900
                                   Nashville, TN 37203

         E.      Discharge – Upon confirmation of the Plan, all assets of the Estate shall vest in the
 Debtor in the same manner such assets were vested prior to the Petition Date. The Case shall be
 closed pursuant to 11 U.S.C. § 350(a) upon the Debtor’s filing of evidence that she has made the
 first payments to holders of Class 3A and Class 3B claims. Upon completion of all payments
 required under the Plan to holders of Class 3A and Class 3B claims, the Debtor shall receive a
 discharge under 11 U.S.C. § 1141 and shall reopen the Case for the entry of a discharge order
 pursuant to 11 U.S.C. § 1141(d)(5). If the Debtor seeks to obtain a discharge prior to the
 completion of all payments under this Plan, she is required to file a motion requesting such relief
 and serve it on all interested parties.

             F.      Injunction

                             The confirmation of the Plan will bind the Debtor, all creditors, and other
             parties in interest to the provisions of the Plan, regardless of whether such creditors are
             impaired under the Plan or whether such creditors have voted against confirmation of the
             Plan.

                             Except with respect to the payments and payment schedules provided under
             the Plan, all Holders of claims will be enjoined from: (i) commencing or continuing any
             action or other proceeding of any kind with respect to such claims against the Debtor, (ii)
             the enforcement, attachment, collection or recovery by any manner or means of any
             judgment, award, decree, or order against the Debtor with respect to such claims, and (iii)
             creating, perfecting or enforcing any encumbrance of any kind against the property of the
             Debtor. The injunction shall remain in effect unless or until there has been an order of the
             Bankruptcy Court determining that there has been a default under the Plan and that the
             injunction provided hereunder should be lifted.

         G.      Default – In the event that any creditor entitled to receive payments from the
 Debtor under the Plan asserts that the Debtor has defaulted with respect to such payments, such
 creditor shall give written notice to the Debtor, by certified mail, identifying the alleged breach
 with specificity. In the event that the Debtor has not cured the alleged breach within 10 days of
 the Debtor’s receipt of such written notice, the creditor shall file a motion with the Bankruptcy


 1370550.1                                            9
Case 3:17-bk-06895           Doc 129     Filed 01/03/19 Entered 01/03/19 12:14:07             Desc Main
                                        Document     Page 9 of 11
 Court, with notice to the Debtor, to reopen the Case and seek a determination that a breach has
 occurred and that the injunction set forth in Section VIII.F. of the Plan should be lifted.

         H.      Liens – Any liens on property of the Estate, including 400 Whistler, held by
 creditors of the Debtor that are not preserved by the Plan are extinguished upon the entry of the
 Confirmation Order pursuant to 11 U.S.C. § 1141(c). Upon the request of the Debtor, any holder
 of a lien extinguished pursuant to this Plan shall cooperate with the Debtor to evidence the
 extinguishment of such lien in any local, county, state, or national records or database.

        I.       Vesting of Property – Except as otherwise specifically provided in the Plan, after
 confirmation of the Plan, all assets of the Estate will vest in the Debtor on the Effective Date free
 and clear of any claims, liens, and encumbrances.

        J.      Appeals – Unless the Confirmation Order is stayed pending appeal, the Plan may
 be consummated notwithstanding the pendency of such an appeal, or the timely filing and service
 of a motion under Federal Rules of Bankruptcy Procedure 7052, 8002(b), 8002(c), 8003, 8013,
 9023, or 9024.

        K.       Amendment, Modification or Withdrawal – The Debtor, subject to Court approval,
 reserves the right to amend, modify, or withdraw, in whole or in part, the Plan before or after the
 confirmation of the Plan, but before substantial consummation, consistent with 11 U.S.C. § 1127.

        L.       Captions – Headings of Sections and paragraphs are inserted for convenience only
 and shall not affect the meaning of any Plan provisions.

        M.       Severability – If any provision in this Plan is determined to be unenforceable, the
 determination will in no way limit or affect the enforceability and operative effect of any other
 provision of this Plan.

         N.      Binding Effect – The rights and obligations of any entity named or referred to in
 this Plan will be binding upon, and will inure to the benefit of the successors or assigns of such
 entity.

 Date: January 3, 2018




 1370550.1                                        10
Case 3:17-bk-06895       Doc 129     Filed 01/03/19 Entered 01/03/19 12:14:07              Desc Main
                                   Document      Page 10 of 11
                                        Respectfully submitted,

                                        MANIER & HEROD, P.C.


                                        /s/ Robert W. Miller
                                        Michael E. Collins (BPR No. 16036)
                                        Robert W. Miller (BPR No. 31918)
                                        1201 Demonbreun Street, Suite 900
                                        Nashville, TN 37203
                                        Tel: 615-244-0030
                                        Fax: 615-242-4203
                                        mcollins@manierherod.com
                                        rmiller@manierherod.com

                                        Counsel for Debtor




 1370550.1                                11
Case 3:17-bk-06895   Doc 129     Filed 01/03/19 Entered 01/03/19 12:14:07    Desc Main
                               Document      Page 11 of 11
